Citation Nr: 1116282	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  04-41 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1945 to July 1946.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the claim on appeal can be properly decided.

This matter was before the Board in August 2010, at which time a remand was issued in order to accomplish certain development.  Upon review of the claims file since that time, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2010 the Board noted that an appropriate search for all available service treatment records, including hospital records that may have been kept separately from the Veteran's main service treatment record folder, has not been conducted.  A request for any additional records was made, and in October 2010 a negative reply was received.  However, the Board notes that the search was conducted under the Veteran's current name.  A review of the claims file reveals that in October 1947, after his discharge from service, the Veteran changed his first name.  A proper search for records under the Veteran's in-service name should be conducted.  Further, the October 2010 response indicates that a memo from the Department of the Navy containing information about the sick call logs from the USS Catoctin was mailed, however, the Board cannot point to this memo in the file.  This document should also be obtained on remand.

Additionally, a VA examination was ordered to determine whether there may be any link between the Veteran's current condition and service.  For purposes of the appeal, the Board specifically directed the examiner assume that the Veteran was, in fact, involved in a motor vehicle accident while on active duty in 1945 and provide an opinion as to whether his current condition could be related to such an accident.  In October 2010 an examination was conducted but the examiner failed to comply with these directives.  In rendering the opinion, the examiner stated, "I could not find documentation of treatment for a back injury during active duty."  The examiner did not provide any opinion on whether the Veteran's current disorder could be related to a motor vehicle accident from 1945.  As such, a remand is again necessary to obtain such an opinion.

Finally, the Board notes that under 38 C.F.R. § 20.600 (2010), an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  If an appellant appoints a representative, VA is to give the representative an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual M21- 1MR, Part I, Chapter 5, Section F.27.d (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).

Here, the Veteran has appointed a state representative.  Contrary to the procedural requirements of the VA Adjudication Procedure Manual M21-1MR, Part I, 5.F.27.d, the Veteran's representative was not afforded the opportunity to prepare a VA Form 646 prior to the file's certification to the Board.  On remand, the claims file must be made available to the representative to review the post-remand record and offer written argument on the Veteran's behalf prior to the file's return to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all service medical and personnel records from the National Personnel Records Center.  In conducting this development, please search for records under the Veteran's full name as it appeared while he served on active duty (the Veteran changed his first name in October 1947).  Associate any records found with the Veteran's claim folder.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2010) must be complied with.

Additionally, obtain the Department of the Navy memo referred to in the October 4, 2010 PIES response and associate this document with the claims file. 

2.  The RO should arrange for the same examiner who conducted the October 2010 examination, if possible, to review the claims folder and provide an addendum opinion.  If the October 2010 examiner is unavailable, the Veteran should be re-examined to assess the nature and etiology of his back disorder. The claims folder must be provided to and reviewed by the examiner. 

For purposes of this appeal, the examiner should assume that the Veteran was, in fact, involved in a motor vehicle accident while on active duty in 1945. Following any physical examination and necessary testing, the examiner is asked to report any current diagnosis related to both the Veteran's back, including a report as to whether any current diagnosis is post- traumatic in nature.  Once the current nature of the disability is diagnosed, the examiner should then provide an opinion regarding the etiology of the Veteran's disability by addressing the following question: is it more likely than not (i.e., probability greater than 50 percent)), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current disability was incurred in service? A complete rationale should be provided for any opinion expressed.

3.  After all of the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Prior to the re-certification of this matter to the Board, refer this case with the claims folder to the Veteran's representative at the RO for the purpose of providing them the opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


